DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the original application filed on 12/3/2020, the Amendments and Arguments filed on 11/15/2022, and the disapproved Terminal Disclaimer filed on 11/15/2022.  Acknowledgement is made with respect to a claim of priority to US Patent No. 10885435 filed on 8/15/2019, US Patent No. 10410118 filed on 3/11/2016, and Provisional Application No. 62/133,000 filed on 3/13/2015.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 21 is non-provisionally rejected on the ground of nonstatutory double patenting as being obvious over claim 21 of U.S. Patent No. 10,885,435 and claim 1 of U.S. Patent No. 10,410,118.  The system of claim 21 of U.S. Patent No. 10,885,435 and the method of claim 1 of U.S. Patent No. 10,410,118 discloses the aggregate output, computing a difference, computing a product, computing a sum, the variance-adjusted output, computing a difference between the variance-adjusted output and a pre-determined output, and configuring the neural networks to reduce the computed difference.  Claim 21 of U.S. Patent No. 10,885,435 and claim 1 of U.S. Patent No. 10,410,118 fails to explicitly disclose the non-transitory computer readable storage medium.   It is obvious to implement the steps of claim 21 of U.S. Patent No. 10,885,435 and the steps of claim 1 of U.S. Patent No. 10,410,118 using a non-transitory computer readable storage medium to arrive at claim 21 of the present application.  

Claim 22 is non-provisionally rejected on the ground of nonstatutory double patenting as being obvious over claim 22 of U.S. Patent No. 10,885,435 and claim 2 of U.S. Patent No. 10,410,118. That is, claim 22 of U.S. Patent No. 10,885,435 and claim 2 of U.S. Patent No. 10,410,118 falls entirely within the scope of claim 22 of the present application.

Claim 23 is non-provisionally rejected on the ground of nonstatutory double patenting as being obvious over claim 23 of U.S. Patent No. 10,885,435 and claim 3 of U.S. Patent No. 10,410,118. That is, claim 23 of U.S. Patent No. 10,885,435 and claim 3 of U.S. Patent No. 10,410,118 falls entirely within the scope of claim 23 of the present application.

Claim 24 is non-provisionally rejected on the ground of nonstatutory double patenting as being obvious over claim 24 of U.S. Patent No. 10,885,435 and claim 4 of U.S. Patent No. 10,410,118. That is, claim 24 of U.S. Patent No. 10,885,435 and claim 4 of U.S. Patent No. 10,410,118 falls entirely within the scope of claim 24 of the present application.

Claim 25 is non-provisionally rejected on the ground of nonstatutory double patenting as being obvious over claim 25 of U.S. Patent No. 10,885,435 and claim 5 of U.S. Patent No. 10,410,118. That is, claim 25 of U.S. Patent No. 10,885,435 and claim 5 of U.S. Patent No. 10,410,118 falls entirely within the scope of claim 25 of the present application.

Claim 26 is non-provisionally rejected on the ground of nonstatutory double patenting as being obvious over claim 26 of U.S. Patent No. 10,885,435 and claim 6 of U.S. Patent No. 10,410,118. That is, claim 26 of U.S. Patent No. 10,885,435 and claim 6 of U.S. Patent No. 10,410,118 falls entirely within the scope of claim 26 of the present application.

Claim 27 is non-provisionally rejected on the ground of nonstatutory double patenting as being obvious over claim 27 of U.S. Patent No. 10,885,435 and claim 7 of U.S. Patent No. 10,410,118. That is, claim 27 of U.S. Patent No. 10,885,435 and claim 7 of U.S. Patent No. 10,410,118 falls entirely within the scope of claim 27 of the present application.

Claim 28 is non-provisionally rejected on the ground of nonstatutory double patenting as being obvious over claim 28 of U.S. Patent No. 10,885,435 and claim 8 of U.S. Patent No. 10,410,118. That is, claim 28 of U.S. Patent No. 10,885,435 and claim 8 of U.S. Patent No. 10,410,118 falls entirely within the scope of claim 28 of the present application.

Claim 29 is non-provisionally rejected on the ground of nonstatutory double patenting as being obvious over claim 29 of U.S. Patent No. 10,885,435 and claim 9 of U.S. Patent No. 10,410,118. That is, claim 29 of U.S. Patent No. 10,885,435 and claim 9 of U.S. Patent No. 10,410,118 falls entirely within the scope of claim 29 of the present application.

Claim 30 is non-provisionally rejected on the ground of nonstatutory double patenting as being obvious over claim 30 of U.S. Patent No. 10,885,435 and claim 10 of U.S. Patent No. 10,410,118. That is, claim 30 of U.S. Patent No. 10,885,435 and claim 10 of U.S. Patent No. 10,410,118 falls entirely within the scope of claim 30 of the present application.

Claim 31 is non-provisionally rejected on the ground of nonstatutory double patenting as being obvious over claim 31 of U.S. Patent No. 10,885,435 and claim 17 of U.S. Patent No. 10,410,118. That is, claim 31 of U.S. Patent No. 10,885,435 and claim 17 of U.S. Patent No. 10,410,118 falls entirely within the scope of claim 31 of the present application.
Claim 32 is non-provisionally rejected on the ground of nonstatutory double patenting as being obvious over claim 32 of U.S. Patent No. 10,885,435 and claim 11 of U.S. Patent No. 10,410,118. That is, claim 32 of U.S. Patent No. 10,885,435 and claim 11 of U.S. Patent No. 10,410,118 falls entirely within the scope of claim 32 of the present application.

Claim 33 is non-provisionally rejected on the ground of nonstatutory double patenting as being obvious over claim 33 of U.S. Patent No. 10,885,435 and claim 12 of U.S. Patent No. 10,410,118. That is, claim 33 of U.S. Patent No. 10,885,435 and claim 12 of U.S. Patent No. 10,410,118 falls entirely within the scope of claim 33 of the present application.

Claim 34 is non-provisionally rejected on the ground of nonstatutory double patenting as being obvious over claim 34 of U.S. Patent No. 10,885,435 and claim 23 of U.S. Patent No. 10,410,118. That is, claim 34 of U.S. Patent No. 10,885,435 and claim 23 of U.S. Patent No. 10,410,118 falls entirely within the scope of claim 34 of the present application.

Claim 35 is non-provisionally rejected on the ground of nonstatutory double patenting as being obvious over claim 35 of U.S. Patent No. 10,885,435 and claim 24 of U.S. Patent No. 10,410,118. That is, claim 35 of U.S. Patent No. 10,885,435 and claim 24 of U.S. Patent No. 10,410,118 falls entirely within the scope of claim 35 of the present application.
Claim 36 is non-provisionally rejected on the ground of nonstatutory double patenting as being obvious over claim 36 of U.S. Patent No. 10,885,435 and claim 25 of U.S. Patent No. 10,410,118. That is, claim 36 of U.S. Patent No. 10,885,435 and claim 25 of U.S. Patent No. 10,410,118 falls entirely within the scope of claim 36 of the present application.

Claim 37 is non-provisionally rejected on the ground of nonstatutory double patenting as being obvious over claim 37 of U.S. Patent No. 10,885,435 and claim 26 of U.S. Patent No. 10,410,118. That is, claim 37 of U.S. Patent No. 10,885,435 and claim 26 of U.S. Patent No. 10,410,118 falls entirely within the scope of claim 37 of the present application.

Claim 38 is non-provisionally rejected on the ground of nonstatutory double patenting as being obvious over claim 38 of U.S. Patent No. 10,885,435 and claim 27 of U.S. Patent No. 10,410,118. That is, claim 38 of U.S. Patent No. 10,885,435 and claim 27 of U.S. Patent No. 10,410,118 falls entirely within the scope of claim 38 of the present application.

Claim 39 is non-provisionally rejected on the ground of nonstatutory double patenting as being obvious over claim 39 of U.S. Patent No. 10,885,435 and claim 32 of U.S. Patent No. 10,410,118. That is, claim 39 of U.S. Patent No. 10,885,435 and claim 32 of U.S. Patent No. 10,410,118 falls entirely within the scope of claim 39 of the present application.
Claim 40 is non-provisionally rejected on the ground of nonstatutory double patenting as being obvious over claim 40 of U.S. Patent No. 10,885,435 and claim 33 of U.S. Patent No. 10,410,118. That is, claim 40 of U.S. Patent No. 10,885,435 and claim 33 of U.S. Patent No. 10,410,118 falls entirely within the scope of claim 40 of the present application.

Claim 41 is non-provisionally rejected on the ground of nonstatutory double patenting as being obvious over claim 41 of U.S. Patent No. 10,885,435 and claim 13 of U.S. Patent No. 10,410,118. The system of claim 41 of U.S. Patent No. 10,885,435 and the method of claim 13 of U.S. Patent No. 10,410,118 discloses the aggregate output, disabling a hidden unit randomly, pseudo-randomly, using binary masks, or according to a fixed pattern, computing a difference, computing a product, computing a sum, the variance-adjusted output, computing a difference between the variance-adjusted output and a pre-determined output, and configuring the neural networks to reduce the computed difference.  Claim 41 of U.S. Patent No. 10,885,435 and claim 13 of U.S. Patent No. 10,410,118 fails to explicitly disclose the non-transitory computer readable storage medium.   It is obvious to implement the steps of claim 41 of U.S. Patent No. 10,885,435 and the steps of claim 13 of U.S. Patent No. 10,410,118 using a non-transitory computer readable storage medium to arrive at claim 41 of the present application.  

Claim 42 is non-provisionally rejected on the ground of nonstatutory double patenting as being obvious over claim 42 of U.S. Patent No. 10,885,435 and claim 14 of U.S. Patent No. 10,410,118. That is, claim 42 of U.S. Patent No. 10,885,435 and claim 14 of U.S. Patent No. 10,410,118 falls entirely within the scope of claim 42 of the present application.

Claim 43 is non-provisionally rejected on the ground of nonstatutory double patenting as being obvious over claim 43 of U.S. Patent No. 10,885,435 and claim 15 of U.S. Patent No. 10,410,118. That is, claim 43 of U.S. Patent No. 10,885,435 and claim 15 of U.S. Patent No. 10,410,118 falls entirely within the scope of claim 43 of the present application.

Claim 44 is non-provisionally rejected on the ground of nonstatutory double patenting as being obvious over claim 44 of U.S. Patent No. 10,885,435 and claim 16 of U.S. Patent No. 10,410,118. That is, claim 44 of U.S. Patent No. 10,885,435 and claim 16 of U.S. Patent No. 10,410,118 falls entirely within the scope of claim 44 of the present application.

Claim 45 is non-provisionally rejected on the ground of nonstatutory double patenting as being obvious over claim 45 of U.S. Patent No. 10,885,435 and claim 17 of U.S. Patent No. 10,410,118. That is, claim 45 of U.S. Patent No. 10,885,435 and claim 17 of U.S. Patent No. 10,410,118 falls entirely within the scope of claim 45 of the present application.

Claim 46 is non-provisionally rejected on the ground of nonstatutory double patenting as being obvious over claim 46 of U.S. Patent No. 10,885,435 and claim 18 of U.S. Patent No. 10,410,118. That is, claim 46 of U.S. Patent No. 10,885,435 and claim 18 of U.S. Patent No. 10,410,118 falls entirely within the scope of claim 46 of the present application.

Claim 47 is non-provisionally rejected on the ground of nonstatutory double patenting as being obvious over claim 47 of U.S. Patent No. 10,885,435 and claim 19 of U.S. Patent No. 10,410,118. That is, claim 47 of U.S. Patent No. 10,885,435 and claim 19 of U.S. Patent No. 10,410,118 falls entirely within the scope of claim 47 of the present application.

Claim 48 is non-provisionally rejected on the ground of nonstatutory double patenting as being obvious over claim 48 of U.S. Patent No. 10,885,435 and claim 20 of U.S. Patent No. 10,410,118. That is, claim 48 of U.S. Patent No. 10,885,435 and claim 20 of U.S. Patent No. 10,410,118 falls entirely within the scope of claim 48 of the present application.

Claim 49 is non-provisionally rejected on the ground of nonstatutory double patenting as being obvious over claim 49 of U.S. Patent No. 10,885,435 and claim 23 of U.S. Patent No. 10,410,118. That is, claim 49 of U.S. Patent No. 10,885,435 and claim 23 of U.S. Patent No. 10,410,118 falls entirely within the scope of claim 49 of the present application.
Claim 50 is non-provisionally rejected on the ground of nonstatutory double patenting as being obvious over claim 50 of U.S. Patent No. 10,885,435 and claim 24 of U.S. Patent No. 10,410,118. That is, claim 50 of U.S. Patent No. 10,885,435 and claim 24 of U.S. Patent No. 10,410,118 falls entirely within the scope of claim 50 of the present application.

Claim 51 is non-provisionally rejected on the ground of nonstatutory double patenting as being obvious over claim 51 of U.S. Patent No. 10,885,435 and claim 25 of U.S. Patent No. 10,410,118. That is, claim 51 of U.S. Patent No. 10,885,435 and claim 25 of U.S. Patent No. 10,410,118 falls entirely within the scope of claim 51 of the present application.

Claim 52 is non-provisionally rejected on the ground of nonstatutory double patenting as being obvious over claim 52 of U.S. Patent No. 10,885,435 and claim 26 of U.S. Patent No. 10,410,118. That is, claim 52 of U.S. Patent No. 10,885,435 and claim 26 of U.S. Patent No. 10,410,118 falls entirely within the scope of claim 52 of the present application.

Claim 53 is non-provisionally rejected on the ground of nonstatutory double patenting as being obvious over claim 53 of U.S. Patent No. 10,885,435 and claim 27 of U.S. Patent No. 10,410,118. That is, claim 53 of U.S. Patent No. 10,885,435 and claim 27 of U.S. Patent No. 10,410,118 falls entirely within the scope of claim 53 of the present application.
Claim 54 is non-provisionally rejected on the ground of nonstatutory double patenting as being obvious over claim 54 of U.S. Patent No. 10,885,435 and claim 32 of U.S. Patent No. 10,410,118. That is, claim 54 of U.S. Patent No. 10,885,435 and claim 32 of U.S. Patent No. 10,410,118 falls entirely within the scope of claim 54 of the present application.

This is a non-provisional double patenting rejection because the claims of U.S. Patent No. 10,885,435 and U.S. Patent No. 10,410,118 have been patented.

Examiner’s Comment

Upon a proper overcoming of the non-statutory double patenting rejection of claims 21-54, the claims would be allowed.  The terminal disclaimer filed on 11/15/2022 was disapproved because the attorney who signed the terminal disclaimer is not the applicant, patentee, or an attorney or agent of record.  See 37 CFR 1.321(a) and (b).  In fact, there is no attorney or agent of record on file with this case as no power of attorney has been filed with this case.  The examiner suggests filing a power of attorney and having an attorney or agent of record sign and resubmit a correct terminal disclaimer in order to overcome the double patenting rejection of the claims.

Response to Arguments

Applicant’s arguments and amendments, filed on 11/15/2022, with respect to the objection to claims 21 and 41 have been considered and are persuasive.  The objection to claims 21 and 41 is withdrawn.

Applicant’s arguments and amendments, filed on 11/15/2022, with respect to the double patenting rejection of the claims have been considered and are not persuasive because the Terminal disclaimer filed on 11/15/2022 was disapproved because the attorney who signed the terminal disclaimer is not the applicant, patentee, or an attorney or agent of record.  See 37 CFR 1.321(a) and (b).  In fact, there is no attorney or agent of record on file with this case as no power of attorney has been filed with this case.  he examiner suggests filing a power of attorney and having an attorney or agent of record sign and resubmit a correct terminal disclaimer in order to overcome the double patenting rejection of the claims. Until such filing is made, the double patenting rejection of the claims is maintained.

Conclusion
                                                                                                                                                                                              
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brent Hoover whose telephone number is (303)297-4403. The examiner can normally be reached Monday - Friday 9-5 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on 571-270-3169. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT JOHNSTON HOOVER/Examiner, Art Unit 2127